Case 19-10547         Doc 107    Filed 05/22/19      Entered 05/22/19 12:49:29        Page 1 of 14




                             UNITED STATES BANKRUPTCY COURT
                               MIDDLE DISTRICT OF LOUISIANA


 In re:                                             Chapter 11

 Falcon V, L.L.C., et al.,                          Case No. 19-10547

           Debtors.                                 Jointly Administered

                                                    Re: Docket Nos., 27, 58


  OBJECTION OF ANGELO, GORDON ENERGY SERVICER, LLC TO DEBTORS’
      MOTION FOR ORDER AUTHORIZING POSTPETITION FINANCING



          Angelo, Gordon Energy Servicer, LLC (“Angelo Gordon”), in its capacity as an unsecured

creditor of debtor Falcon V, L.L.C., submits this objection (the “Objection”) to the Emergency

Motion for an Order (I) Authorizing the Debtors to (A) Obtain Postpetition Senior Secured

Superpriority Financing and (B) Use Cash Collateral, (II) Granting Adequate Protection to

Prepetition Secured Parties, (III) Modifying the Automatic Stay, (IV) Scheduling a Final Hearing,

and (V) Granting Related Relief (the “DIP Motion”, Docket No. 27), filed by the above-captioned

debtors and debtors-in-possession (the “Debtors”). In further support of its Objection, Angelo

Gordon respectfully states as follows:

                                      Summary of Objection

          1.     The Debtors commenced their bankruptcy proceedings less than two weeks ago

with the stated goal of quickly confirming a plan of reorganization (the “Proposed Plan”) that will

effectively transfer ownership of all of the Debtors’ assets to their prepetition lender (and proposed

postpetition lender), 405 Baxterville, LLC (the “Baxterville Lender”). Troublingly for prepetition

creditors (other than the Baxterville Lender), the Proposed Plan will either completely eliminate

any recovery rights of general unsecured creditors (if their class fails to accept the Proposed Plan)
Case 19-10547        Doc 107     Filed 05/22/19       Entered 05/22/19 12:49:29       Page 2 of 14



or provide all unsecured creditors (who, including Angelo Gordon, are collectively owed an

undetermined amount that exceeds $7 million) with the “opportunity” to collect their pro-rata share

of a de-minimis $200,000 reserve.

        2.     The Debtors’ alleged need to completely eviscerate all unsecured creditor rights in

exchange for a de-minimis “tip” payment is puzzling in light of other allegations set forth in the

Debtors’ first day affidavit and other materials filed at the start of these cases, which suggest that

three months ago, the Debtors were actively engaged in efforts to raise as much as $80 million in

new debt and equity financing based on enthusiasm in the Debtors’ recently acquired lease rights

in the “Austin Chalk Play.” Indeed, the Debtors appear to believe in their interest in the “Austin

Chalk Play” so much that they continued to invest more than $1,000,000 into that play after the

commencement of these cases, even as their Proposed Plan suggested that the Debtors would be

strained to pay more than $200,000 in respect of their millions of dollars of undisputed, general

unsecured claims.

        3.     How and why tens of millions of enterprise value could magically vanish from the

Debtors in a span of less than 6 months should (and will) be the subject of further investigation

during the Debtors’ bankruptcy cases. However, there presently is little information available to

the Debtors’ creditor body to complete such an investigation. The Debtors have not filed a

disclosure statement to accompany the Proposed Plan, have not put forth any valuation evidence

to substantiate the implicit valuation set forth in the Proposed Plan, have not established any sale

or marketing process to test the alleged valuation put forth in the Proposed Plan, and recently

obtained an extension of the deadline to file their schedules of assets and liabilities and statements

of financial affairs until June 14, 2019.




                                                  2
#67908819
Case 19-10547        Doc 107     Filed 05/22/19       Entered 05/22/19 12:49:29        Page 3 of 14



        4.     Through the DIP Motion, the Debtors ask that the Court enter a final order, a little

more than 2 weeks after the Petition Date (and less than a week after Committee formation), that

will entrench the Baxterville Lender within the Debtors’ capital structure, provide the Baxterville

Lender with inappropriate protections and excessive control over the future direction of the

Debtors’ bankruptcy cases, and stifle the ability of the Committee and other creditors and

interested parties to evaluate reorganization options. It is not appropriate for the Court to grant the

Baxterville Lender such sweeping protections and benefits when no investigation into the Debtors’

valuation or prepetition transactions has been conducted, little to no information to conduct such

an investigation is available, and the proposed post-petition financing from the Baxterville Lender

will be used to further a plan process that is focused upon effectively eviscerating all general

unsecured creditor recovery rights.

        5.     Though Angelo Gordon recognizes that some postpetition financing may be

necessary in order to further the Debtors’ reorganization efforts, Angelo Gordon submits that the

following adjustments must be made to the proposed financing terms set forth in the DIP Motion:


               a.      The DIP Motion should not be approved on a final basis at this time. Any
                       further DIP credit extensions should be made via second, interim order that
                       preserves all rights of the Committee and other unsecured creditors;

               b.      The Debtors should not be allowed to fully draw the remaining DIP facility
                       balance with their next draw – DIP facility draws should be staggered over
                       time and narrowly tailored to address immediate funding needs only;

               c.      The DIP budget and order must include appropriate line items and carve-
                       outs for legal and financial professionals of a Committee;

               d.      The DIP order must provide the Committee with a longer investigation
                       period than the 60 day period currently proposed;

               e.      No plan milestones should be included in the next interim DIP order, and
                       plan milestones should only be allowed after the Committee (and its
                       financial advisor) have had an opportunity to investigate the Debtors’
                       financial position;

                                                  3
#67908819
Case 19-10547       Doc 107       Filed 05/22/19       Entered 05/22/19 12:49:29     Page 4 of 14



               f.        The DIP facility should not provide the Baxterville Lender with liens upon
                         unencumbered assets or proceeds thereof (including, without limitation, any
                         avoidance action proceeds and commercial tort claims that were not
                         encumbered on the Petition Date);

               g.        The DIP facility should not include minimum cash balance requirements,
                         “MAE” qualifiers, or other inappropriate terms;

               h.        The DIP orders should not provide for a waiver of 506(c) rights or 552
                         “equities of the case” rights; and

               i.        The DIP orders should require the Debtors to share with the Committee any
                         financial reports furnished to the Baxterville Lender.

        6.     Absent such adjustments, it is puzzling to imagine how creditors (other than the

Baxterville Lender) would be better served by approving the financing terms proposed in the DIP

Motion on a final basis. Accordingly, Angelo Gordon respectfully requests that the Court either

(a) condition any approval of the DIP Motion upon revisions to the postpetition credit agreement

and financing order addressing the points set forth above; or (b) deny the relief requested in the

DIP Motion.

                                         Background Facts

A.      Commencement of the Debtors’ Bankruptcy Proceedings

        7.     The Debtors commenced chapter 11 proceedings in this Court on May 10, 2019

(the “Petition Date”).

        8.     On the Petition Date, the Debtors filed a proposed “Top 20” list of the Debtors’

largest unsecured creditors. That list failed to identify Angelo Gordon (who holds a prepetition

unsecured claim in excess of $3 million), the Debtors’ largest unsecured creditor, as a prepetition

creditor of the Debtors. Approximately one week ago, on May 14, the Debtors filed an amended

“Top 20” list. That list identified Angelo Gordon as the Debtors’ largest unsecured creditor, and

also identified other creditors that collectively, held more than $7 million of unsecured claims.



                                                   4
#67908819
Case 19-10547       Doc 107         Filed 05/22/19       Entered 05/22/19 12:49:29   Page 5 of 14



        9.     On May 21, 2019, the United States Trustee appointed an official committee of

unsecured creditors in these cases (the “Committee”). Angelo Gordon is a Committee member.

B.      The DIP Motion

        10.    On the Petition Date, the Debtors filed the DIP Motion. Through the DIP Motion,

the Debtors requested authority to borrow under a postpetition, delayed-draw term loan facility.

Though the DIP facility is allegedly intended to assist the Debtors with financing their operations

during the course of their bankruptcy proceeding (which is anticipated to take more than 90 days

to complete), the budget included with the DIP Motion proposes that the DIP facility be fully

drawn by June 2, 2019, in order to provide the Debtors with funds to cover costs that could be

incurred as late as August 11, 2019.

        11.    The proposed, final $4.5 million DIP facility borrowing for the week ending June

2, 2019 is intended to pay what appear to be a number of large, “one time” expenditures including:

              a. $1.07 million to pay ad-valorem taxes (though no motion to pay such taxes has

                 yet been filed);

              b. $625,000 to pay, in advance, a full 12 months of insurance premiums;

              c. $317,500 to pay a surety bond premium;

              d. $136,500 to pay an “upfront” DIP fee; and

              e. $160,000 to pay professional fees of the Debtors (though no interim

                 compensation order or fee application requesting such debtor compensation has

                 been filed).

        12.    Additionally, the DIP Motion’s proposed budget implies that the Debtors intend to

use $650,000 of their June 2 draw in order to pay an anticipated investment banker transaction fee

that the budget shows will not be payable until August, 2019.


                                                     5
#67908819
Case 19-10547        Doc 107     Filed 05/22/19       Entered 05/22/19 12:49:29     Page 6 of 14



B.       The Proposed Plan

         13.   The Debtors filed their Proposed Plan on the Petition Date. The Proposed Plan

generally contemplates a transfer of ownership of the Debtors to the Baxterville Lender, in

satisfaction of an undetermined amount of the Baxterville Lender’s alleged prepetition secured

claim.

         14.   The Proposed Plan provides few (if any) distributions to general unsecured

creditors. At best (and only if the general unsecured creditor class accepts the plan), general

unsecured creditors will receive a pro-rata share of $200,000. At worst, general unsecured

creditors will receive no distribution under the plan.

         15.   Perhaps even more troubling for general unsecured creditors, Section 4.15 of the

Proposed Plan would cancel and extinguish all potential avoidance actions (other than avoidance

actions used for defensive purposes only) on the Proposed Plan’s effective date. Thus, in the event

that the Proposed Plan (financed by the Baxterville Lender) were confirmed, general unsecured

creditors could not even look to avoidance actions to enhance the pithy recoveries offered under

the Proposed Plan.

         16.   The DIP Motion contains milestones relating to confirmation of a the Proposed

Plan. Among other things, it requires that a disclosure statement relating to the Proposed Plan be

filed within 45 days of the Petition Date, and that the Proposed Plan be confirmed within 90 days

of the Petition Date. To date, no disclosure statement has been filed.

                                             Objection

A.       Final Approval of the DIP Motion is Not Appropriate

         17.   Several key unknown factors exist in these cases, most notably the Debtors’

enterprise valuation (which the Debtors’ first day materials suggest could range between $80


                                                  6
#67908819
Case 19-10547       Doc 107      Filed 05/22/19       Entered 05/22/19 12:49:29       Page 7 of 14



million and less than $40 million). Though the Debtors and Baxterville Lender (who presumably

have been working on this transaction structure for weeks or months) have significant knowledge

of the Debtors’ business affairs and valuation, the Committee and other unsecured creditors, who

stand to lose the most in these cases, presently have little to no information about such matters.

        18.    The Debtors’ schedules and statements of financial affairs may not be available

until almost a month from now, no enterprise valuation information has been set forth

(notwithstanding the fact that valuation will be a key to understanding the DIP Motion and

Proposed Plan), and virtually no funds have been set aside in the proposed DIP Motion budget to

for Committee investigation of the Debtors’ affairs. Furthermore, there appears to be no process

in place to test the Debtors’ proposed (but undisclosed) enterprise valuation through soliciting

higher and better purchase or financing offers, as would be customary in a typical “363 sale”

process.

        19.    Approving the DIP Motion on a final basis, barely more than 2 weeks after the

Petition Date (and less than a week after Committee formation), will lock the Debtors into pursuit

of a Proposed Plan transaction that will eviscerate unsecured creditor recovery rights before the

Committee and other unsecured creditors have a chance to acquire information regarding the

Debtors that the Baxterville Lender (and Debtors) already possess. Indeed, expedited, approval of

a DIP Motion that finances the Debtors’ efforts to wipe out unsecured creditors would only serve

to benefit the Baxterville Lender and would not be in the best interests of all creditors. It is well

settled that the Court should not give final approval to a DIP financing facility that will benefit

only the DIP Lender.

        20.    As set forth below, the Debtors’ present, immediate borrowing needs appear to be

significantly less than amount proposed in the DIP budget, and such borrowing needs could be


                                                  7
#67908819
Case 19-10547        Doc 107     Filed 05/22/19        Entered 05/22/19 12:49:29       Page 8 of 14



satisfied through entry of a second, interim DIP financing order that addresses the other concerns

raised below. Such an approach will allow the Committee and other unsecured creditors to

critically review the DIP Motion and Proposed Plan transaction, collectively respond to such

proposals in an orderly and appropriate manner, and prevent potentially devastating destruction to

unsecured creditor value that would likely occur by hastily approving the DIP Motion on a final

basis and “fast tracking” the Proposed Plan process.

B.      Modifications to DIP Financing Terms are Required for Any Further DIP Orders

        21.      The Baxterville Lender’s proposed DIP facility contains a number of deficiencies

and other terms that must be addressed before the Court should authorize the Debtors to engage in

any further postpetition borrowings from the Baxterville Lender. Those adjustments include, but

are not limited to, each of the points listed below:

        (a).     Borrowings are Excessive and Should be Tailored to Immediate Needs

        22.      Though the Baxterville Lender’s proposed DIP facility is styled as a “delayed

draw” term loan facility, the Debtors presently intend to borrow the full amount of the DIP facility

by the end of this month, even though the Debtors do not appear to have an immediate need for

the amounts drawn until weeks and/or months later in the case. Drawing the full amount of the

DIP facility, before amounts are needed, will merely enhance the Baxterville Lender’s leverage

over the future direction of this case and magnify the amount of interest payable on the fully drawn

DIP facility. Such a “front end” loading of the DIP facility balance effectively functions as a

disguised “break up” fee that is designed to chill other restructuring alternatives.

        23.      The Debtors should modify the proposed DIP budget to reduce the amount (or delay

the timing) for each of the items below that would otherwise be the subject of an imminent DIP

facility draw:


                                                  8
#67908819
Case 19-10547        Doc 107     Filed 05/22/19       Entered 05/22/19 12:49:29       Page 9 of 14



              a. The DIP Motion presently contemplates drawing $1.07 million to pay
                 outstanding, ad-valorem taxes during the week ending June 2, 2019, even though
                 no motion has been filed requesting the payment of such taxes. Immediate
                 payment of such taxes is not appropriate at this time until a clearer picture of the
                 Debtors’ valuation is available and Court authorization to make such payment
                 has been obtained. The DIP budget should eliminate the $1.07 million
                 disbursement for ad-valorem taxes and also reduce the proposed DIP borrowing
                 to account for this amount;

              b. The DIP Motion presently contemplates drawing $625,000 to pay, in advance, a
                 full 12 months of insurance premiums during the week ending June 2, 2019. It is
                 not appropriate to obtain a DIP facility draw to pay such amounts in advance
                 (thereby saddling the estates with additional, “all assets” liens), when the Debtors
                 could also likely finance such insurance premiums through an insurance premium
                 finance company, which would reduce the amount of global encumbrances
                 against estate assets (the insurance premium finance company would only be
                 secured by unearned premiums) and reduce the Debtor’s immediate need for cash
                 disbursements. The Debtors should finance their insurance premium renewals
                 and limit DIP draws to any amounts needed to pay monthly insurance premium
                 payments;

              c. The DIP Motion presently contemplates drawing $317,500 to pay a surety bond
                 premium during the week ending June 2, 2019. Just as with the other insurance
                 amounts above, the Debtors should attempt to finance this surety bond premium
                 with a specialty, insurance finance company and limit DIP draws to minimum
                 amounts needed to make payments in any specific month;

              d. The DIP Motion contemplates drawing $136,500 to pay an “upfront” DIP fee
                 during the week ending June 2, 2019. Such a fee is not appropriate because the
                 lender here is also a de-facto purchaser of the Debtors’ enterprise and such fee is
                 not needed to entice the Baxterville Lender to continue to fund the Debtors’
                 operations; and

              e. The DIP Motion contemplates drawing $160,000 to pay Debtor professional fees
                 during the week ended June 2, 2019, even though no interim compensation order
                 or fee application requesting such debtor compensation has been filed, and thus
                 such amount cannot be paid until a later date. Draws for professional fee
                 payments should be limited to the dates and times when such amounts are legally
                 authorized to be disbursed to professionals.

        24.    After accounting for each of the adjustments above, the Debtors’ proposed DIP

budget would likely show that the Debtors’ projected net cash burn for the week ended June 2,

2019 is approximately $300,000. Because the Debtors are projected to have an ending cash

balance of approximately $630,000 as of the end of the previous week, these adjustments would

                                                  9
#67908819
Case 19-10547          Doc 107     Filed 05/22/19        Entered 05/22/19 12:49:29    Page 10 of 14



show that the Debtors may have no immediate need to engage in further DIP borrowings. Quite

simply, the Court should not allow the Debtors to borrow more than $4.5 million on a final basis,

barely two weeks into the case (and just days after Committee formation), when it is possible that

they may have no need (or only a limited borrowing need) in the immediate future.

            (b).   Budgeted Amounts for Unsecured Creditor Investigations and a Longer
                   Investigation Period are Required

        25.        Presently, the proposed DIP Motion budget has no provision for Committee

professional fees (including legal and financial advisors for the Committee). The extent, nature,

and validity of the Baxterville Lender’s alleged prepetition liens, and the Debtors’ enterprise

valuation, will be of paramount importance in these proceedings. The Debtors have already

budgeted almost $850,000 for the payment of the Debtors’ (non-financial advisor) professionals,

$650,000 for the payment of the Debtors’ financial advisor, and $510,000 for the payment of the

Baxterville Lender’s professionals, each of whom already represent persons well versed in the

Debtors’ business affairs. The DIP budget will need to make similar provisions for the payment

of legal and financial professional fees for the Committee (who will need to quickly digest a ton

of available information already known to the Debtors and Baxterville Lender).

        26.        Furthermore, the proposed Interim DIP Order appears to authorize the expenditure

of only $25,000 in connection with investigating or pursuing potential claims and causes of action

against the Baxterville Lender.         Such a budgeted amount is wholly inadequate, and the

investigation budget should be increased. Furthermore, there should be no limit on the amounts

payable to Committee professionals that are able to successfully prosecute any claims or causes of

action against the Baxterville Lender.

        27.        Finally, the Interim DIP Order presently proposes a limited period of 60 days after

the Petition Date (or 45 days after the formation of an official committee of unsecured creditors)

                                                    10
#67908819
Case 19-10547          Doc 107     Filed 05/22/19        Entered 05/22/19 12:49:29    Page 11 of 14



to pursue certain claims against the Baxterville Lender. Such a challenge period is not sufficient

and must be extended. Furthermore, the Committee should be granted automatic standing to

pursue any potential “challenge action” claims against the Baxterville Lender.

            (c).   Proposed Plan Milestones Are Not Appropriate at this Time

        28.        If approved on a final basis, the order approving the DIP Motion would require the

Debtors to adhere to milestones designed to ensure a “fast track” confirmation of the Proposed

Plan within 90 days after the Petition Date. Any such plan milestones are not appropriate at this

time, as the valuation of the Debtors has not been determined and no creditor (other than the

Baxterville Lender) could make an informed decision regarding the Debtors’ Proposed Plan until

all valuation questions have been resolved. Approving any such proposed plan milestones at this

juncture, before the Committee has had an opportunity to review the Debtors’ financial affairs in

connection with its financial advisor, would merely exacerbate the Baxterville Lender’s ability to

exercise control over these cases and attempt to divert potential equity value from the Debtors’

other creditors.

            (d).   The Baxterville Lender Should Not Obtain Liens on Unencumbered Assets

        29.        The DIP Motion proposes to grant the Baxterville Lender a lien upon potentially

unencumbered assets including, without limitation, potential unencumbered commercial tort

claims and proceeds of avoidance actions. Granting liens against those unencumbered assets in

order to secure the Debtors’ proposed DIP facility would impart material prejudice to the Debtors’

unsecured creditors and potentially leave them in a worse situation than if no DIP facility were

obtained. Unencumbered assets frequently represent a key recovery source for unsecured creditors

in bankruptcy proceedings and any such unencumbered assets (or proceeds thereof) should not

secure the DIP facility.


                                                    11
#67908819
Case 19-10547          Doc 107     Filed 05/22/19        Entered 05/22/19 12:49:29      Page 12 of 14



            (e).   The Proposed DIP Credit Agreement Contains Other Inappropriate Terms

        30.        Though the following items are not an exclusive list of potential deficiencies in the

Debtors’ proposed postpetition financing documents, there are certain items that warrant

immediate adjustment. The Debtors’ proposed DIP credit agreement contains a borrowing

condition requiring that, after giving effect to the borrowing, the Debtors maintain minimum cash

balances of at least $1,000,000. Such a “minimum cash” balance condition serves little purpose

other than to increase the total amount of the DIP facility, accelerate DIP facility borrowings, and

increase the ultimate amount of postpetition interest payable to the Baxterville Lender. Such

minimum cash balance borrowing conditions should be eliminated.

        31.        The Debtors’ proposed DIP credit agreement also contains borrowing conditions

precedent that require that no “Material Adverse Effect” shall have occurred at any time since

February 28, 2019. The significance of February 28, 2019 (a date months prior to the petition

date) is puzzling, but in any event, it is not appropriate to condition the Debtors’ ability to borrow

on the absence of “Material Adverse Effect”, much less a “Material Adverse Effect” that could

have been in existence months before the Petition Date. Such “MAE” conditions precedent should

be removed.

        32.        Finally, the Debtors’ proposed DIP credit agreement contemplates having any fees

and costs payable to the Baxterville Lender’s counsel payable upon demand. It is not appropriate

to have any such fees and costs payable upon demand, without first allowing the Debtors and

Committee to review the reasonableness of the Baxterville Lender’s fee reimbursement requests.

No such professional fee or indemnity amounts should be reimbursed by the Debtors to the

Baxterville Lender until the Debtors and Committee have had fourteen (14) days to review the

terms and reasonableness of any such reimbursement requests.


                                                    12
#67908819
Case 19-10547       Doc 107     Filed 05/22/19          Entered 05/22/19 12:49:29     Page 13 of 14



        (f).   Waivers of 506(c) and 552 Rights are Not Appropriate

        33.    The proposed final DIP financing order would waive the Debtors’ surcharge rights

under section 506(c) and the “equities of the case” exception under bankruptcy code section

552(b). Such waivers are not appropriate in these cases, and any further DIP financing orders

should preserve the Debtors’ 506(c) rights and ability to utilize the “equities of the case” exception

under Bankruptcy Code section 552(b).

        (g).   Unsecured Creditors Should Also Receive Reports Issued to the
               Baxterville Lender

        34.    The Debtors’ postpetition financing order and credit agreement contemplate that

the Debtors will furnish variance reports, monthly financial statements, and other reports to the

Baxterville Lender. The Court should require that the Debtors provide the Committee with copies

of any such reports furnished to the Baxterville Lender, concurrently with their transmission to the

Baxterville Lender.

                                      Reservation of Rights

        35.    Angelo Gordon reserves all of its rights, claims, defenses, and remedies regarding

the DIP Motion and Proposed Plan, including the right to amend, modify, or supplement this

Objection at any time prior to the hearing to consider the DIP Motion.

        WHEREFORE, Angelo Gordon respectfully requests that the Court deny the relief sought

in the DIP Motion or, alternately, condition any further approval of the DIP Motion upon

addressing the matters raised in this Objection.




                                                   13
#67908819
Case 19-10547    Doc 107   Filed 05/22/19        Entered 05/22/19 12:49:29   Page 14 of 14




Dated: May 22, 2019

                                      Respectfully Submitted,

                                      STEWART ROBBINS & BROWN LLC
                                      301 Main Street, Suite 1640
                                      P. O. Box 2348
                                      Baton Rouge, LA 70821-2348
                                      (225) 231-9998 Telephone
                                      (225) 709-9467 Fax

                                By:   /s/ Paul Douglas Stewart, Jr.
                                      Paul Douglas Stewart, Jr. (La. #24661)
                                      dstewart@stewartrobbins.com
                                      Brandon A. Brown (La. #25592)
                                      bbrown@stewartrobbins.com

                                      -and-

                                       HOLLAND & KNIGHT LLP

                                By:   /s/ Brent McIlwain
                                       Brent McIlwain (pro hac vice)
                                       Fred Stovall
                                       Brian Smith
                                       200 Crescent Court, Suite 1600
                                       Dallas, TX 75201
                                       Telephone: 214-964-9500
                                       Fax:          214-964-9501
                                       Email:        brent.mcilwain@hklaw.com
                                                     fred.stovall@hklaw.com
                                                     brian.smith@hklaw.com

                                       Counsel to Angelo, Gordon Energy Servicer, LLC




                                            14
#67908819
